Citation Nr: 1760643	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; His Wife, A.C.B.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  He is the recipient of various service awards, including the National Defense Service Medal, Armed Forces Expeditionary Medal and the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDING OF FACT

The Veteran's PTSD is related to an in-service stressor which resulted in a fear of hostile military activity.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran indicated that in 1967 - 68, during his time served with the 2nd Infantry Division in and near the demilitarized zone (DMZ) in the Republic of South Korea, he had some of the most tense situations and violent attacks from the North, since the end of the war.  See August 2012 Statement in Support of Claim for PTSD.  The Board acknowledges the hostilities that took place at the time, also known as the Korean DMZ conflict.  At his videoconference hearing, the Veteran testified that he believed that his PTSD was the result of numerous traumatic events, and specifically, most likely from his combat experience in the DMZ in the Republic of South Korea.  See August 2017 Videoconference Hearing Transcript.

A July 2014 VA examination reflects a current diagnosis of PTSD.  According to this VA examination report, the Veteran's stressor event occurred when the Veteran was with his sergeant when the sergeant was shot, and consequently, the Veteran was fearful for his life because he knew that it could have been him.  The VA examiner opined and reasoned that the Veteran's PTSD is related to his described in-service stressor, as it is related to a hostile military or terrorist activity.

The Board finds that the July 2014 VA examination is the most probative evidence of record, which is dipositive of the issue.  The VA examiner's opinion is supported by a clear rationale that was based on her review of the Veteran's claim files, the Veteran's credible, lay statements and her application of the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-V) in diagnosing the Veteran's PTSD.  Therefore, service connection for PTSD is established.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


